Case 2:18-cv-03648-SJF-SIL
  Case 2:18-cv-03648-SJF-SILDocument 83-4
                              Document    Filed06/22/18
                                       1 Filed  11/18/19 Page
                                                          Page11ofof88PageID
                                                                       PageID#:#:81
                                                                                  773




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------x
 DAVID T. SILVA,
 GERROD T. SMITH, and
 JONATHAN K. SMITH,
 Members of the Shinnecock Indian Nation,

                                    Plaintiffs,                Case No.: 18-cv-3648       ( )( )

              - against -                                      COMPLAINT

 BRIAN FARRISH,
 JAMIE GREENWOOD,
 EVAN LACZI,
 BASIL SEGGOS,
 NEW YORK STATE DEPARTMENT OF
 ENVIRONMENTAL CONSERVATION,
 and SUFFOLK COUNTY DISTRICT
 ATTORNEY’S OFFICE,

                                      Defendants.
 ----------------------------------------------------x


         Plaintiffs, Shinnecock Indian Nation members, DAVID T. SILVA, GERROD T. SMITH,

 and JONATHAN K. SMITH, by and through their attorneys, MOORE INTERNATIONAL

 LAW PLLC, as and for their Complaint, allege as follows:

                                         NATURE OF THE ACTION

         1)        This is a suit by the above named Plaintiffs who are all on-Reservation members

 of the Shinnecock Indian Nation, seeking a declaratory judgment and preliminary and permanent

 injunctive relief against the above named Defendants, arising from a pattern of criminal

 prosecutions by the Defendants against the Plaintiffs in excess of New York State jurisdiction

 and interfering with Plaintiffs’ un-relinquished aboriginal and retained rights to fish in the waters

 of Shinnecock Bay and its estuary adjacent to the lands of the Shinnecock Indian Reservation,
Case 2:18-cv-03648-SJF-SIL
  Case 2:18-cv-03648-SJF-SILDocument 83-4
                              Document    Filed06/22/18
                                       1 Filed  11/18/19 Page
                                                          Page22ofof88PageID
                                                                       PageID#:#:82
                                                                                  774




 and for monetary damages arising out of a continuing pattern and practice of illegal racial

 discrimination.

                                          THE PARTIES

        2)      Plaintiff, David T. Silva, (“Silva”), is an enrolled member of the Shinnecock

 Indian Nation, a federally recognized Indian Tribe, and resides on the Shinnecock Indian

 Reservation, located within the territorial limits of Suffolk County, State of New York.

        3)      Plaintiff, Gerrod T. Smith, (“Gerrod Smith”), is an enrolled member of the

 Shinnecock Indian Nation, a federally recognized Indian Tribe, and resides on the Shinnecock

 Indian Reservation, located within the territorial limits of Suffolk County, State of New York.

        4)      Plaintiff, Jonathan K. Smith, (“Jonathan Smith”), is an enrolled member of the

 Shinnecock Indian Nation, a federally recognized Indian Tribe, and resides on the Shinnecock

 Indian Reservation, located within the territorial limits of Suffolk County, State of New York.

        5)      Defendant, Brian Farrish, (“Farrish”), is employed as a Conservation Officer by

 the New York State Department of Conservation and is sued in his personal and official

 capacities.

        6)         Defendant, Jamie Greenwood, (“Greenwood”), is employed as an Assistant

 District Attorney by the Suffolk County District Attorney’s Office and is sued in her personal

 and official capacities.

        7)      Defendant, Evan Laczi, (“Laczi”), is employed as a Conservation Officer by the

 New York State Department of Conservation and is sued in his personal and official capacities.

        8)      Defendant, Basil Seggos, (“Seggos”), is the Commissioner of the New York State

 Department of Environmental Conservation and is sued in his personal and official capacities.




                                                 2
Case 2:18-cv-03648-SJF-SIL
  Case 2:18-cv-03648-SJF-SILDocument 83-4
                              Document    Filed06/22/18
                                       1 Filed  11/18/19 Page
                                                          Page33ofof88PageID
                                                                       PageID#:#:83
                                                                                  775




         9)     Defendant, New York State Department of Environmental Conservation,

 (“DEC”), is a regulatory and law enforcement agency for environmental issues of the State of

 New York.

         10)    Defendant, the Suffolk County District Attorney’s Office (“the DA”) is the

 prosecutor’s office of and for Suffolk County, State of New York.

                                    JURISDICTION AND VENUE

         11)    This Court has federal question subject matter jurisdiction pursuant to 28 U.S.C. §

 1331.

         12)    Venue is proper in this court pursuant to 28 U.S.C. § 1391(b)(1) and (2).

                                     FACTUAL BACKGROUND

         13)    The Shinnecock and other seafaring native peoples of eastern Long Island have

 fished in the waters surrounding Long Island and other areas since time immemorial.

         14)    At all relevant times, Plaintiffs were and are enrolled members of the Shinnecock

 Indian Nation, a federally recognized Indian Tribe, (“the Shinnecock Nation”), reside on the

 Shinnecock Indian Reservation, have fished in the adjacent waters of Shinnecock Bay and its

 estuary, have been ticketed and prosecuted in New York State courts by the Defendants, and are

 deterred and chilled from exercising their rights to fish by the acts of the Defendants.

         15)    Colonial Deeds and related documents clearly support the right of the Shinnecock

 and other native peoples of eastern Long Island to fish in the waters adjacent to their

 communities without interference, to Wit:

                a)         Department of State Book of Deeds, Unpublished documents, Office of

         the Secretary of State, Albany, New York, 2: 85-86. (New York State Archives. Series

         453, vols. 1-9)




                                                  3
Case 2:18-cv-03648-SJF-SIL
  Case 2:18-cv-03648-SJF-SILDocument 83-4
                              Document    Filed06/22/18
                                       1 Filed  11/18/19 Page
                                                          Page44ofof88PageID
                                                                       PageID#:#:84
                                                                                  776




                b)      Gardiner, David Lion, 1873 [1840] Chronicles of East Hampton, Sag

        Harbor, N.Y.: Isabel Gardiner Mairs, 3.

                c)      Documents Relative to the Colonial History of the State of New York, ed.

        Edmund Bailey O’Callaghan and Berthold Fernow, 15 vols. Albany, N.Y.: Weed,

        Parsons, 1856-87, 14: 686, 692, 695, 718, 720.

                d)        Records of the Town of East Hampton, ed. Joseph Osborne, 5 vols. Sag

        Harbor, N.Y. 1887, 1: 2-3, 1: 170-171.

                e)      Records of the Town of Southampton, ed. William Pelletreau. 8 vols. Sag

        Harbor, N.Y. 1874-77, 1: 162, 167-68; 2: 354-55.

        16)     Over the last decade, the Defendants have ticketed, seized fish and fishing

 equipment, and prosecuted the Plaintiffs for alleged criminal offenses in alleged violation of

 New York State law involving fishing and raising shellfish in Shinnecock Bay and its estuary

 waters, which are adjacent to the lands of the Shinnecock Indian Reservation. Each of the

 prosecutions failed. Yet, the Defendants persist and continue to ticket and threaten prosecution.

 The Plaintiffs are in fear of exercising those same usual and customary aboriginal fishing rights

 secured and retained for them by their ancestors when Shinnecock territory was ceded to the

 English. Ironically Plaintiff Silva is presently scheduled to stand trial on August 30, 2018, in the

 Town of Southampton Justice Court, located in Hampton Bays, New York, the building itself

 sitting on ceded Shinnecock territory.

        17)     On January 28, 2009, in People of the State of New York v. Salvatore J. Ruggiero,

 Case No. 08-101350, Southampton Justice Court, Southampton, New York, after a bench trial

 and prosecution testimony by Farrish, that court found the Defendant, a non-Indian who was




                                                   4
Case 2:18-cv-03648-SJF-SIL
  Case 2:18-cv-03648-SJF-SILDocument 83-4
                              Document    Filed06/22/18
                                       1 Filed  11/18/19 Page
                                                          Page55ofof88PageID
                                                                       PageID#:#:85
                                                                                  777




 fishing with Gerrod Smith, not guilty of possession of undersized flounder, undersized blackfish,

 and undersized porgy, for the Defendants’ failure to prove jurisdiction.

        18)     On October 14, 2009, in People v Gerrod T. Smith, Case No. 08-101351,

 Southampton Justice Court, Southampton, New York, after removal to this federal court, three

 criminal counts of possession by Gerrod Smith of undersized flounder, blackfish, and porgy in

 Shinnecock Bay, were dismissed in the Justice Court.

        19)     On June 17, 2010, in People v. Jonathan K. Smith, Case No. 09-031419,

 Southampton Justice Court, Southampton, New York, after removal to this federal court and

 known as Case No. 09-0571 in the United States District Court for the Eastern District of New

 York, (Wexler, J.), a judgment of dismissal of criminal possession by Jonathan Smith of a

 shellfish farm in Shinnecock Bay without a license was entered for failure of the Defendants to

 prosecute.

        20)     Most recently on April 20, 2017, Silva was stopped by two DEC Officers, Laczi

 and Farrish, while Silva was fishing for elver eels in Shinnecock Bay. Silva’s eels, net, and other

 fishing equipment were seized, and Silva was issued a criminal appearance ticket alleging

 possession of undersized eels in violation of New York State law, 6 NYCRR 40-1(b)(ii). Silva

 was later charged with two additional criminal offenses, ECL 13-0355 (no fish license), and 6

 NYCRR 40-1(b)(iii) (possession of eels over limit). This case is presently lodged and pending in

 the Southampton Town Justice Court as Case No. 17-7008 and is being prosecuted by

 Greenwood. Silva’s attempt to obtain a voluntary dismissal by Greenwood was unsuccessful, and

 Silva’s motion to dismiss for lack of jurisdiction was denied by that court. Over Silva’s

 objection, that case is presently scheduled for trial on August 30, 2018 at 9:00 am.




                                                  5
Case 2:18-cv-03648-SJF-SIL
  Case 2:18-cv-03648-SJF-SILDocument 83-4
                              Document    Filed06/22/18
                                       1 Filed  11/18/19 Page
                                                          Page66ofof88PageID
                                                                       PageID#:#:86
                                                                                  778




                                          CAUSES OF ACTION

                                                  Count I

     (Continuing Supremacy Clause Violations of Un-relinquished Aboriginal Usufructuary
                        Fishing Rights Retained in Ceded Territory)

           21)     Plaintiffs repeat the previous paragraphs as if fully and completely restated herein.

           22)     The Plaintiffs exercised their lawful rights to use waters, fish, take fish, and hold

 their fish clearly within an area of aboriginal usufructuary fishing rights un-relinquished and

 retained by Plaintiffs’ ancestors in the aforementioned Colonial Deeds and related documents

 ceding Shinnecock territory, all protected under the Supremacy Clause, U.S. Const., Article VI,

 clause 2.

           23)     The Defendants’ repeated interference, seizures, and prosecution of the Plaintiffs

 by application of New York State fishing regulations violates Plaintiffs’ fishing rights protected

 under the Supremacy Clause, was and is void, and was and is in excess of New York State

 jurisdiction.

                                                 Count II

                  (Continuing Pattern of Illegal Racial Discrimination in Violation of
                 42 U.S.C. §§ 1981 and 1982 of the 1866 Civil Rights Act, as amended)

           24)     Plaintiffs repeat the foregoing paragraphs as if fully and completely restated

 herein.

           25)     The Defendants’ aforesaid acts against the Plaintiffs constitute a continuing

 pattern and practice of purposeful acts of discrimination based on their race as Native Americans

 in violation of Plaintiffs’ civil rights to equal security of the laws and to exercise their lawful

 federally protected rights to use waters, fish, take fish, and hold their fish without interference,

 without seizure of person and property, and without prosecution by the Defendants.




                                                     6
Case 2:18-cv-03648-SJF-SIL
  Case 2:18-cv-03648-SJF-SILDocument 83-4
                              Document    Filed06/22/18
                                       1 Filed  11/18/19 Page
                                                          Page77ofof88PageID
                                                                       PageID#:#:87
                                                                                  779




                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs pray for the following relief:

          As to Count I:

          1)     Pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201 and Fed.R.Civ.P. 65,

 the Plaintiffs request the Court to issue a declaratory judgment, and preliminary and permanent

 injunctive relief in favor of Plaintiffs and against the Defendants, enjoining the Defendants from

 enforcing the laws of the State of New York against Plaintiff Silva in Southampton Town Justice

 Court in Case No. 17-7008, and from otherwise interfering with Plaintiffs’ use of the waters,

 fishing, taking fish, and holding fish and shellfish in Shinnecock Bay and its estuary and other

 usual and customary Shinnecock fishing waters;

          As to Count II:

          2)     The Plaintiffs demand a jury trial and a monetary award for actual and punitive

 damages in favor of Plaintiffs and against the Defendants, jointly and severally, in an amount to

 be determined at trial, including an amount of $102 million punitive damages to deter and punish

 the Defendants for blocking Plaintiffs’ participation in the elver eel market during the 2017 and

 2018 seasons, plus any future seasons during the pendency of this action, plus attorney fees and

 costs.


                                         JURY DEMAND

          PLAINTIFFS demand a trial by jury on all issues so triable.




                                                  7
Case 2:18-cv-03648-SJF-SIL
  Case 2:18-cv-03648-SJF-SILDocument 83-4
                              Document    Filed06/22/18
                                       1 Filed  11/18/19 Page
                                                          Page88ofof88PageID
                                                                       PageID#:#:88
                                                                                  780




 Dated: June 22, 2018
        New York, New York



                                              MOORE INTERNATIONAL LAW PLLC.


                                                        /s/ Scott M. Moore
                                              By: ________________________________
                                                              Scott Michael Moore, Esq.
                                                                  Attorneys for Plaintiffs
                                                        45 Rockefeller Plaza, 20th Floor
                                                            New York, New York 10111
                                                                       T. (212) 332-3474
                                                                       F. (212) 332-3475
                                                                   E. smm@milopc.com




                                         8
